NO. 12-08-00255-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



KEVIN JOHNSON AND 
JODY GRAY,§
	APPEAL FROM THE 123RD
APPELLANTS

V.§
	JUDICIAL DISTRICT COURT OF

OTIS RAY PICKERING,
J.W. SAMFORD, INDIVIDUALLY§
	SHELBY COUNTY, TEXAS
AND D/B/A SAMFORD LOGGING,
APPELLEES




MEMORANDUM OPINION
PER CURIAM

	Appellants have filed an unopposed motion to dismiss this appeal with prejudice.  In their
motion, they state that the parties have reached a resolution of this dispute and no longer wish to
pursue the appeal.  Because Appellants have met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed with prejudice.
Opinion delivered November 5, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



(PUBLISH)